An inspection of the record discloses that this appeal is from an unsigned final judgment sustaining an exception of no cause of action. (Trans. p. 67.)
No appeal lies from an unsigned judgment. Hanchey v. St. Louis, I.M.  S. Ry. Co., 135 La. 354, 65 So. 487.
In the Hanchey Case, as in this case, the judgment was rendered orally, and an appeal was granted and perfected from that judgment. In passing upon the motion to dismiss the appeal, the court said:
"This court is without appellate jurisdiction of a case until a final judgment is signed in the court below. * * * The appellant's argument that the motion to dismiss the appeal came too late has no merit, because it has been decided repeatedly that, if there has been no judgment signed in the court below, this court will, of its own accord, take notice of the fact that it is without appellate jurisdiction and must dismiss the appeal."
The opinion concludes with the citation of a few of the authorities supporting it. The question is too well settled to waste time in further consideration of it.
For these reasons, the appeal herein is dismissed at appellant's cost. *Page 751